 

 

9)-3071 Shea) |
sar ae 23>

 

-

 

 

LS Casey Wot iawns

 

 

lee COA aed ow C feNsehe Civ Saatiey

 

 

Cog Me, Kee Ving Wuenrest ows O& Ny Crai\ Qs

 

 

\pinnta ANS Oyte, Loaaney. \Ho\oxed ow See

 

Keo Povgess Sasting Mh C\exion AW AS Diseikced J

 

 

Vin Gok Rec 2 Swod tL Ave, he, Ne Wok

 

 

Rix dans Akpe. Living ek: La we NN

 

 

Woke bs WE  OLhi@e, Oe Ny. Clarnse.

 

 

GE Address Tne Davi Cetus ts foaen§

 

 

ha Aggp\ rari Qsnr Vv ‘no NEY - AoY

 

 

Yanan nos Bs Weeks KS

 

Kak XPAe CRON AS Wen OA Was

 

Can Tt Re re Wi, Cr Sok \t_ So

 

Con You Mart we Dre, foun An tile

 

 

ww So Vx ANA Tne bocans Ay, Wow

 

 

 

The QUOD Go fek Pte (And “nant Yon

 
